 



EXHIBIT 10.6
AGREEMENT

      THIS AGREEMENT is entered into this 15th day of March 2005, between:
 
   
Lee Graphic Technologies, Inc.
   
11919 Burke Street
   
Santa Fe Springs, CA 90670
  (“Lee Graphic”)  
and
     
Silvergraph LGT, LLC
   
11919 Burke Street
   
Santa Fe Springs, CA 90670
  (“Silvergraph”)

WHEREAS, on March 3, 2003 Lee Graphic entered into a 60 month lease with CIT
Group relating to a IST 6 Color Press (“the Press”); and
WHEREAS, the Press is located at 11919 Burke Street, Santa Fe Springs, CA 90670;
and
WHEREAS, Lee Graphic wishes to allow Silvergraph the use of the Press and to
transfer title to the Press to Silvergraph after Lee Graphic has received title
in accordance with the Lease as set forth below; and
WHEREAS, Silvergraph wishes to have the use of the Press and to receive title to
the Press from Lee Graphic after Lee Graphic has received title in accordance
with the Lease as set forth below; and
NOW THEREFORE, the parties hereto mutually agree as follows:

1.   Lee Graphic agrees to provide Silvergraph the use of and access to the
Press during the period beginning on the date hereof and ending on the later of
(i) the date two months following the expiration of the original term of that
certain Equipment Lease by and between Lee Graphic and CIT Group (“Lease
Agreement”), attached hereto as Exhibit A, or (ii) the date that title to the
Press is transferred by Lee Graphic to Silvergraph as contemplated herein (such
period is referred to herein as the “Term”).

2.   Silvergraph will pay a fee of $8,000 per month during the Term for use of
the Press. The fee will be due and payable in advance on the first day of each
month, until such time as title to the Press is transferred by Lee Graphic to
Silvergraph as contemplated herein. In the event that title to the Press is
transferred to Silvergraph on a day other than the first day of the month,
Silvergraph shall receive a partial refund of that month’s fee, determined on a
per diem basis.

3.   Forty-five (45) days prior to the expiration of the Lease Agreement,
Silvergraph shall pay to Lee Graphic an amount equal to the Purchase Option (as
defined in the Lease Agreement), which Lee Graphic shall use solely to exercise
such Purchase Option.

 



--------------------------------------------------------------------------------



 



    Within two days following the transfer of title to the Press to Lee Graphic
as set forth in the Lease Agreement, Lee Graphic shall transfer title to the
Press free of encumbrances to Silvergraph as partial payment for William W.
Lee’s (or a related entity of William L. Lee’s) ownership in Silvergraph.

4.   During the Term, Silvergraph shall pay to Lee Graphic, within ten (10) days
of receipt by Lee Graphic of an invoice therefor, all taxes, assessments,
insurance premiums and all other governmental charges, fines, or penalties
whatsoever, if any, on or relating to the Press or operation thereof.
Silvergraph shall likewise pay all ad valorem taxes, if any, assessed upon the
Press by state or local laws.

5.   During the Term, Silvergraph shall maintain, service, and keep the Press in
good repair (excepting normal wear, tear, or depreciation) at its own expense.
All risk of loss or damage to the Press shall be borne by Silvergraph. Lee
Graphic keep the Press insured, at its full value, against all risk of loss or
damage and shall likewise insure the Press adequately against property damage
and public liability, all in such amounts as Lee Graphic may in its own judgment
deem appropriate.

6.   Silvergraph shall indemnify and hold harmless Lee Graphic and its
shareholders, officers and directors and their respective heirs, personal
representatives, agents, servants, successors, and assigns from and against all
losses, damages, injuries, claims, demands, and expenses, including legal
expenses, of any nature arising out of the use, condition (including but not
limited to, latent and other defects and whether or not discoverable by it), or
operation of the Press by Silvergraph and to defend any suit seeking such
damages, even though the allegations of such suit are groundless, false, or
fraudulent.

7.   No delay or failure by either party to exercise any right under this
Agreement, and no partial or single exercise of that right, shall constitute a
waiver of that or any other right, unless otherwise expressly provided herein.

8.   The agreement to pay rent on the part of Lee Graphic is an independent
covenant and is not conditional upon other performance.

9.   Any disputes that arise under this Agreement will be resolved in Los
Angeles County pursuant to California law. This Agreement may be executed in
counterpart and may only be amended by a writing signed by both parties.

         
Lee Graphic Technologies Inc.
  Silvergraph LGT, LLC    
 
       
/s/ William W. Lee
 
William W. Lee
            /s/ James R. Simpson
 
James R. Simpson    
Its: President
  Its: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EQUIPMENT LEASE

 